 


109 HR 4261 IH: To provide eligibility for veterans benefits for individuals who served in the United States merchant marine in the Southeast Asia theater of operations during the Vietnam Era.
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4261 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Bishop of Georgia introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide eligibility for veterans benefits for individuals who served in the United States merchant marine in the Southeast Asia theater of operations during the Vietnam Era. 
 
 
1.Veterans benefits for merchant mariners who served during the Vietnam Era in the Southeast Asia theater of operations 
(a)Eligibility for veterans benefitsNotwithstanding any other provision of law, the service of an eligible individual described in subsection (b)(1) shall be considered to be active duty in determining the individual’s eligibility for veterans benefits under all laws administered by the Secretary of Veterans Affairs. 
(b)Eligible individualIn this Act, the term eligible individual means an individual in the United States merchant marine who— 
(1)served as a crewmember of a vessel that was in oceangoing service during the Vietnam Era in the Southeast Asia theater of operations; and 
(2)receives a certificate of honorable discharge under subsection (c). 
(c)Documentation of service 
(1)Certificate of honorable dischargeThe Secretary of Defense shall, upon application, issue a certificate of honorable discharge to an individual in the United States merchant marine who served as a crewmember of a vessel that was in oceangoing service during the Vietnam Era in the Southeast Asia theater of operations who, as determined by the Secretary, engaged in service of a nature and duration that warrants issuance of the certificate. 
(2)Standards relating to serviceIn carrying out paragraph (1), the Secretary shall apply the same standards relating to the nature and duration of service that apply to the issuance of honorable discharges under section 401(a)(1)(B) of the GI Bill Improvement Act of 1977 (38 U.S.C. 106 note). 
(d)DefinitionsIn this Act, the following definitions apply: 
(1)Individual in the United States merchant marineThe term individual in the United States merchant marine means any citizen or resident alien of the United States serving as a civilian or civil service member of the United States merchant marine.  
(2)Vietnam EraThe term Vietnam Era means— 
(A)the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of an individual in the United States merchant marine who served in the Republic of Vietnam during that period; and 
(B)the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases. 
2.Retroactive applicabilitySection 1 shall apply to an individual eligible for veterans benefits under subsection (a) of such section as if such section had been in effect as of the last date of the individual’s service described in subsection (b)(1) of such section.  
 
